UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than Chinas market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greeces debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio managers provide a perspective for your consideration. Putnams disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnams managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective As high a rate of current income as Putnam Investment Management, LLC believes is consistent with preservation of capital and maintenance of liquidity Net asset value June 30, 2015 Class IA: $1.00 Class IB: $1.00 Total return at net asset value Lipper VP (Underlying Funds) — Money (as of 6/30/15) Class IA shares* Class IB shares† Market Funds 6 months 0.00% 0.00% –0.02% 1 year 0.01 0.01 –0.03 5 years 0.06 0.06 –0.09 Annualized 0.01 0.01 –0.02 10 years 15.42 14.25 14.03 Annualized 1.44 1.34 1.32 Life 148.78 143.48 148.16 Annualized 3.38 3.30 3.38 Current rate (as of 6/30/15) Current 7-day yield (without subsidy) –0.24% –0.49% Current 7-day yield (with subsidy) 0.01% 0.01% For a portion of the periods, the fund had expense limitations or waivers, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. The Cash and net other assets category may show a negative market value percentage as a result of the timing of trade-date versus settlement-date transactions. Putnam VT Money Market Fund 1 Report from your fund’s managers What was the interest-rate environment like during the six-month reporting period ended June 30, 2015? Two of the more notable themes for the period were monetary policy divergence between the Federal Reserve and the rest of the world’s central banks and concerns about the effects of a strong U.S. dollar on multinational companies’ profits and commodity-driven emerging-market economies. The dollar’s advance against other currencies was due to prospects for higher U.S. interest rates, weak global growth, and low oil prices. The Fed left its benchmark federal funds rate unchanged throughout the period. However, at its June 17 meeting, policy-makers said that they expect to begin raising short-term interest rates before the end of the year, as they anticipate that 2015 economic activity will grow at a moderate pace. In its policy statement, the Fed also lowered its interest-rate forecasts for 2016 and 2017 by a quarter percentage point, suggesting that it has become less certain about the strength of the U.S. economy longer term. Given these developments, shorter-term Treasury rates fluctuated but ended slightly higher for the first half of 2015. How did Putnam VT Money Market Fund perform during the reporting period? The Fed’s decision to hold its benchmark federal funds rate to near zero percent throughout the period contributed to an absolute low level of yields at the front end of the yield curve. Limited new issuance and paydowns in U.S. Treasury bills contributed to supply constraints, while demand was strong. This supply/demand imbalance further pressured yields. Accordingly, the portfolio’s performance was in line with this interest rate environment. What can you tell us about your investment approach during the period? With interest rates on the short end of the yield curve flat to marginally wider for the period, we searched for investments that would allow us to take advantage of these higher yields as well as retain flexibility should interest rates increase further. We accomplished this by focusing on floating-rate instruments and fixed-rate commercial paper in the three- to six-month maturity range. We also added exposure to U.S. Treasuries by purchasing longer-dated, floating-rate Treasury notes with two-year maturities that reset on a daily basis spread against the most recent 13-week Treasury bill. The portfolio continued to have large weightings in repurchase agreements with what we believe are strong counterparties that are collateralized by Treasuries, as well as mortgages backed by U.S. government agencies. Repurchase agreements provided a regular source of liquidity during the period. Holdings that exemplified our investment approach during the period included first-tier commercial paper issued by Coca Cola; certificates of deposits issued by Toronto Dominion Bank; and asset-backed commercial paper issued by Chariot Funding. As a result of these strategies, the portfolio’s weighted average maturity increased from 27.4 days at the beginning of the period to 30.7 days by period-end on June 30. What are your thoughts about the future course of interest rates? The central bank’s decision about when to begin increasing its federal funds rate from near zero is expected to depend on the labor market, inflation, and growth prospects. The unemployment rate stood at 5.3% in June, and inflation remained below the Fed’s target of 2% at period end. However, with the U.S. economy sending mixed signals, many analysts believe the Fed will hold off raising rates until the second half of the year, most likely in September. We have expected upward pressure on U.S. interest rates for some time, but global factors have kept these movements in check. As such, we think it best to maintain the portfolio’s flexibility to take advantage of any upticks in short-term yields, while the Fed continues to assess prospects for U.S. growth amid globalweakness. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Your fund’s managers Portfolio Manager Joanne M. Driscoll, CFA, joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has been in the investment industry since he joined Putnam in 1990. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Money Market Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay onetime transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.42% 0.67% Annualized expense ratio for the six-month period ended 6/30/15† 0.15% 0.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. †Reflects a voluntary waiver of certain fund expenses. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $0.74 $0.74 $0.75 $0.75 Ending value (after expenses) $1,000.05 $1,000.05 $1,024.05 $1,024.05 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Money Market Fund3 The fund’s portfolio 6/30/15 (Unaudited) REPURCHASE AGREEMENTS (24.4%)* Principal amount Value Interest in $329,000,000 joint tri-party repurchase agreement dated 6/30/15 with Citigroup Global Markets, Inc. due 7/1/15 — maturity value of $17,000,057 for an effective yield of 0.120% (collateralized by various mortgage backed securities with coupon rates ranging from 2.250% to 8.000% and due dates ranging from 6/15/18 to 5/15/45, valued at $335,580,000) $17,000,000 $17,000,000 Interest in $416,015,000 joint tri-party repurchase agreement dated 6/30/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/1/15 — maturity value of $17,872,055 for an effective yield of 0.110% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 3.500% and due dates ranging from 9/1/43 to 5/1/45, valued at $424,335,301) 17,872,000 17,872,000 Total repurchase agreements (cost $34,872,000) COMMERCIAL Maturity Principal PAPER (20.9%)* Yield (%) date amount Value ABN AMRO Funding USA, LLC 144A 0.210 8/7/15 $700,000 $699,849 American Honda Finance Corp. 0.140 8/6/15 1,300,000 1,299,818 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.280 10/29/15 1,325,000 1,323,760 BMW US Capital, LLC 0.130 7/13/15 700,000 699,970 BNP Paribas/New York, NY (France) 0.170 7/6/15 700,000 699,983 BPCE SA 144A (France) 0.125 7/10/15 700,000 699,978 Chevron Corp. 0.150 7/16/15 485,000 484,970 Coca-Cola Co. (The) 0.150 8/24/15 1,000,000 999,775 Coca-Cola Co. (The) 0.200 7/21/15 1,000,000 999,889 Commonwealth Bank of Australia 144A (Australia) 0.299 11/9/15 1,400,000 1,400,001 Commonwealth Bank of Australia 144A (Australia) 0.297 3/24/16 775,000 775,000 DnB Bank ASA 144A (Norway) 0.240 9/21/15 1,400,000 1,399,235 DnB Bank ASA 144A (Norway) 0.280 8/5/15 725,000 724,803 Export Development Canada (Canada) 0.120 8/18/15 1,400,000 1,399,776 HSBC Bank PLC 144A (United Kingdom) 0.274 10/2/15 900,000 900,000 National Australia Bank, Ltd. (Australia) 0.180 7/6/15 750,000 749,981 National Bank of Canada 144A (Canada) 0.210 7/23/15 850,000 849,891 Nestle Capital Corp. 0.170 8/10/15 1,175,000 1,174,778 Nestle Finance International, Ltd. (Switzerland) 0.190 8/20/15 975,000 974,743 Prudential PLC (United Kingdom) 0.160 8/12/15 1,000,000 999,813 Prudential PLC 144A (United Kingdom) 0.170 8/18/15 400,000 399,909 Roche Holdings, Inc. (Switzerland) 0.120 7/13/15 1,425,000 1,424,943 COMMERCIAL Maturity Principal PAPER (20.9%)* cont. Yield (%) date amount Value Roche Holdings, Inc. (Switzerland) 0.120 7/7/15 $725,000 $724,986 Simon Property Group LP 0.170 8/25/15 1,350,000 1,349,649 Skandinaviska Enskilda Banken AB (Sweden) 0.210 8/17/15 600,000 599,836 State Street Corp. 0.200 9/16/15 2,100,000 2,099,102 Sumitomo Mitsui Banking Corp. (Japan) 0.341 9/25/15 425,000 424,655 Swedbank AB (Sweden) 0.230 9/9/15 1,400,000 1,399,374 Toyota Motor Credit Corp. 0.180 7/9/15 2,100,000 2,099,916 Total commercial paper (cost $29,778,383) ASSET-BACKED COMMERCIAL Maturity Principal PAPER (17.5%)* Yield (%) date amount Value Alpine Securitization Corp. (Switzerland) 0.230 8/3/15 $725,000 $724,847 Bedford Row Funding Corp. 144A 0.263 7/9/15 2,250,000 2,250,000 CAFCO, LLC 144A 0.170 8/25/15 700,000 699,818 Chariot Funding, LLC 0.170 8/25/15 1,500,000 1,499,610 Chariot Funding, LLC 144A 0.190 8/13/15 600,000 599,864 CIESCO, LLC 0.150 8/6/15 700,000 699,895 Collateralized Commercial Paper Co., LLC 0.250 9/14/15 600,000 599,688 CRC Funding, LLC 0.170 8/28/15 700,000 699,808 Fairway Finance, LLC 144A (Canada) 0.250 8/17/15 975,000 974,682 Jupiter Securitization Co., LLC 0.152 7/6/15 2,150,000 2,149,955 Liberty Street Funding, LLC (Canada) 0.180 7/20/15 900,000 899,915 Manhattan Asset Funding Co., LLC (Japan) 0.190 7/22/15 1,700,000 1,699,812 MetLife Short Term Funding, LLC 0.210 10/19/15 1,325,000 1,324,150 MetLife Short Term Funding, LLC 144A 0.180 8/17/15 800,000 799,812 Old Line Funding, LLC 144A 0.240 8/14/15 2,150,000 2,149,369 Regency Markets No. 1, LLC 144A 0.170 7/27/15 2,150,000 2,149,736 Thunder Bay Funding, LLC 144A 0.240 8/21/15 2,275,000 2,274,227 Victory Receivables Corp. 144A (Japan) 0.190 7/20/15 2,125,000 2,124,787 Working Capital Management Co. (Japan) 0.170 7/8/15 700,000 699,977 Total asset-backed commercial paper (cost $25,019,952) CERTIFICATES OF Maturity Principal DEPOSIT (13.3%)* Yield (%) date amount Value Bank of America, NA 0.190 8/3/15 $700,000 $700,058 Bank of Montreal/Chicago, IL (Canada) 0.310 11/6/15 1,150,000 1,150,000 Bank of Nova Scotia/ Houston FRN 0.264 9/8/15 1,250,000 1,250,000 Canadian Imperial Bank of Commerce/New York, NY FRN 0.338 6/17/16 1,625,000 1,625,000 Canadian Imperial Bank of Commerce/New York, NY FRN 0.274 11/12/15 550,000 550,000 4 Putnam VT Money Market Fund CERTIFICATES OF Maturity Principal DEPOSIT (13.3%)* cont. Yield (%) date amount Value Credit Agricole Corporate and Investment Bank/ New York (France) 0.150 7/2/15 $700,000 $700,000 HSBC Bank USA, NA FRN 0.309 12/7/15 750,000 750,000 JPMorgan Chase Bank, NA FRN 0.329 12/8/15 1,525,000 1,525,351 Nordea Bank Finland PLC/New York FRN 0.389 11/9/15 2,100,000 2,100,893 Rabobank Nederland NV/NY FRN (Netherlands) 0.285 7/17/15 1,075,000 1,075,049 Skandinaviska Enskilda Banken AB/New York, NY 0.160 7/30/15 825,000 825,060 Svenska Handelsbanken/ New York, NY (Sweden) 0.220 9/8/15 2,125,000 2,125,020 Toronto-Dominion Bank/NY FRN (Canada) 0.275 11/18/15 2,325,000 2,325,000 U.S. Bank, NA/ Cincinnati, OH FRN 0.284 10/30/15 2,325,000 2,325,000 Total certificates of deposit (cost $19,026,431) MUNICIPAL BONDS Maturity Principal AND NOTES (9.1%)* Yield (%) date Rating** amount Value Illinois (1.5%) University of Chicago Commercial Paper, Ser. A 0.101 7/7/15 P-1 $2,100,000 $2,099,965 Indiana (1.0%) Saint Joseph County Commercial Paper 0.140 7/16/15 P-1 1,400,000 1,399,918 Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. C 0.160 9/16/15 P-1 1,025,000 1,025,000 Johns Hopkins University Commercial Paper, Ser. C 0.150 7/22/15 P-1 500,000 500,000 Johns Hopkins University Commercial Paper, Ser. C 0.130 8/20/15 P-1 650,000 650,000 Michigan (1.0%) Trinity Health Corporation Commercial Paper 0.120 8/11/15 P-1 1,400,000 1,399,809 North Carolina (0.9%) Duke University Commercial Paper, Ser. B-98 0.150 7/16/15 P-1 1,350,000 1,349,916 Pennsylvania (1.3%) Lehigh University Commercial Paper, Ser. A 0.130 8/20/15 P-1 1,000,000 999,819 Lehigh University Commercial Paper, Ser. A 0.170 7/16/15 P-1 900,000 899,936 MUNICIPAL BONDS Maturity Principal AND NOTES (9.1%)* cont. Yield (%) date Rating** amount Value Texas (1.9%) Texas A&M University Commercial Paper, Ser. B 0.180 9/17/15 P-1 $1,250,000 $1,250,000 University of Texas System (The) Commercial Paper, Ser. B 0.160 9/15/15 P-1 1,425,000 1,425,000 Total municipal bonds and notes (cost $12,999,363) U.S. TREASURY Maturity Principal OBLIGATIONS (5.6%)* Yield (%) date amount Value U.S. Treasury FRN 0.099 1/31/17 $1,500,000 $1,499,952 U.S. Treasury FRN 0.085 7/31/16 1,550,000 1,550,044 U.S. Treasury FRN 0.084 4/30/16 1,590,000 1,590,044 U.S. Treasury FRN 0.068 10/31/16 1,575,000 1,575,011 U.S. Treasury FRN 0.060 1/31/16 1,850,000 1,849,844 Total U.S. treasury obligations (cost $8,064,895) CORPORATE BONDS Interest Maturity Principal AND NOTES (5.3%)* rate (%) date amount Value Australia & New Zealand Banking Group, Ltd./New York, NY sr. unsec. notes 0.900 2/12/16 $800,000 $801,955 Bank of New York Mellon Corp. (The) sr. unsec. FRN 0.507 10/23/15 1,000,000 1,000,782 National Australia Bank, Ltd./New York sr. unsec. notes (Australia) 1.600 8/7/15 500,000 500,643 Royal Bank of Canada sr. unsec. unsub. notes Ser. MTN (Canada) 0.800 10/30/15 500,000 500,597 Wells Fargo Bank, NA sr. unsec. FRN Ser. MTN M 0.406 7/15/19 1,500,000 1,500,000 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 1.125 9/25/15 600,000 601,032 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 0.950 1/12/16 1,525,000 1,528,553 General Electric Capital Corp. company guaranty sr. unsec. FRN Ser. MTNA 0.461 10/6/15 625,000 625,430 General Electric Capital Corp. company guaranty sr. unsec. unsub. FRN Ser. MTN 1.029 8/11/15 475,000 475,445 Total corporate bonds and notes (cost $7,534,437) MUTUAL FUNDS (4.5%)* Shares Value Putnam Money Market Liquidity Fund 0.08% L 6,425,872 $6,425,872 Total mutual funds (cost $6,425,872) Total investments (cost $143,721,333) Putnam VT Money Market Fund5 Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes MTNA Medium Term Notes Class A Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. *Percentages indicated are based on net assets of $142,809,274. **The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. M This security’s effective maturity date is less than one year. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.3% United Kingdom 1.6% Canada 5.6 Norway 1.5 Australia 4.8 France 1.5 Japan 3.4 Netherlands 0.7 Sweden 2.9 Total 100.0% Switzerland 2.7 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $25,019,952 $— Certificates of deposit — 19,026,431 — Commercial paper — 29,778,383 — Corporate bonds and notes — 7,534,437 — Municipal bonds and notes — 12,999,363 — Mutual funds 6,425,872 — — Repurchase agreements — 34,872,000 — U.S. treasury obligations — 8,064,895 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 6 Putnam VT Money Market Fund Statement of assets and liabilities 6/30/15 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $102,423,461) $102,423,461 Affiliated issuers (identified cost $6,425,872) (Notes 1 and 5) 6,425,872 Repurchase agreements (identified cost $34,872,000) 34,872,000 Cash 804 Interest and other receivables 73,175 Receivable for shares of the fund sold 31,776 Total assets Liabilities Payable for shares of the fund repurchased 855,125 Payable for compensation of Manager (Note 2) 2,955 Payable for custodian fees (Note 2) 4,260 Payable for investor servicing fees (Note 2) 16,696 Payable for Trustee compensation and expenses (Note 2) 101,898 Payable for administrative services (Note 2) 437 Other accrued expenses 36,443 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $142,809,274 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $71,064,228 Number of shares outstanding 71,064,222 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 Computation of net asset value Class IB Net assets $71,745,046 Number of shares outstanding 71,745,039 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund 7 Statement of operations Six months ended 6/30/15 (Unaudited) Investment income Interest (including interest income of $2,569 from investments in affiliated issuers) (Note 5) $119,375 Expenses Compensation of Manager (Note 2) 199,518 Investor servicing fees (Note 2) 50,836 Custodian fees (Note 2) 6,303 Trustee compensation and expenses (Note 2) 4,468 Distribution fees (Note 2) 92,912 Administrative services (Note 2) 1,451 Auditing and tax fees 21,628 Other 20,750 Fees waived and reimbursed by Manager (Note 2) (285,696) Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net gain on investments — Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/15* 12/31/14 Decrease in net assets Operations: Net investment income $7,205 $16,223 Net realized gain on investments — — Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (3,492) (7,852) Class IB (3,713) (8,371) Increase in capital from affiliate (Note 5) — 252,053 Decrease from capital share transactions (Note 4) (11,178,227) (22,803,829) Total decrease in net assets Net assets: Beginning of period 153,987,501 176,539,277 End of period * Unaudited. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Money Market Fund Financial highlights (For a common share outstanding throughout the period) LESS RATIOS AND SUPPLEMENTAL INVESTMENT OPERATIONS: DISTRIBUTIONS: DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring payment Net asset value, end of period Total return at net asset value (%) a,b Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) a,c,d Ratio of net investment income (loss) to average net assets (%) d Class IA 6/30/15† — f — — f — f — f — — * g .08 * — * g 12/31/14 .0001 — (.0001) .0017 e .13 .01 12/31/13 .0001 — f (.0001) — .16 .01 12/31/12 .0001 — f (.0001) — .24 .01 12/31/11 .0001 .0001 (.0001) — .20 .01 12/31/10 .0003 (.0004) (.0004) — .26 .03 Class IB 6/30/15† — f — — f — f — f — — * g .08 * .01 * 12/31/14 .0001 — (.0001) .0016 e .13 .01 12/31/13 .0001 — f (.0001) — .16 .01 12/31/12 .0001 — f (.0001) — .24 .01 12/31/11 .0001 .0001 (.0001) — .20 .01 12/31/10 .0003 (.0004) (.0004) — .26 .03 * Not annualized. † Unaudited. a The charges and expenses at the insurance company separate account level are not reflected. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 6/30/15 12/31/14 12/31/13 12/31/12 12/31/11 12/31/10 Class IA 0.13% 0.32% 0.30% 0.22% 0.26% 0.19% Class IB 0.26 0.57 0.55 0.47 0.51 0.44 e Reflects a voluntary non-recurring payment from Putnam Investments (Note 5). f Amount represents less than $0.0001 per share. g Amount represents less than 0.01% per share. The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund9 Notes to financial statements 6/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through June 30, 2015. Putnam VT Money Market Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. The fund may also invest in U.S. dollar denominated foreign securities of these types. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sellinvestments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize theprogram. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a financial reporting and tax basis is the same. 10Putnam VT Money Market Fund Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 36.1% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.390% of the next $5 billion, 0.340% of the next $10 billion, 0.290% of the next $10 billion, 0.240% of the next $50 billion, 0.220% of the next $50 billion, 0.210% of the next $100 billion and 0.205% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management waived $285,696 as a result of this waiver, which includes $92,912 of class IB specific distribution fees from the fund, and the net yield at the close of the reporting period was 0.01%. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $24,664 Class IB 26,172 Total $50,836 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $84, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $92,912 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $4,450,367,079 and $4,459,597,508, respectively. Putnam VT Money Market Fund 11 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/15 Year ended 12/31/14 Six months ended 6/30/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 16,173,309 $16,173,309 31,131,181 $31,131,181 10,068,366 $10,068,366 24,307,146 $24,307,146 Shares issued in connection with reinvestment of distributions 3,492 3,492 7,852 7,852 3,713 3,713 8,371 8,371 16,176,801 16,176,801 31,139,033 31,139,033 10,072,079 10,072,079 24,315,517 24,315,517 Shares repurchased (20,464,745) (20,464,745) (40,925,453) (40,925,453) (16,962,362) (16,962,362) (37,332,926) (37,332,926) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $6,425,872 $— $— $2,569 $6,425,872 Total $— $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. During the reporting period ended December 31, 2014, Putnam Investments made a voluntary non-recurring payment totaling $252,053 to the fund. No shares of the fund were issued to Putnam Investments in connection with this payment and Putnam Investments has no claim on the fund’s assets in respect of the amount of the payment. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Merrill Lynch, Pierce, Fenner Citigroup Global Markets, Inc. andSmith Inc Total Assets: Repurchase agreements** $17,000,000 $17,872,000 $34,872,000 Total Assets Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $17,000,000 $17,872,000 Net amount $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 8 — Note regarding recent Securities and Exchange Commission (“SEC”) rule amendments In July 2014, the SEC adopted amendments to the rules under the Investment Company Act of 1940 governing the operations of registered money market funds, such as Putnam VT Money Market Fund. The amendments are generally intended to address circumstances in which money market funds may face heavy redemptions and to increase the transparency of risks associated with investments in money market funds. Putnam Management is evaluating the SEC’s adopted rules and their potential impact on the fund and its financial statements. 12Putnam VT Money Market Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the followingconclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing Putnam VT Money Market Fund 13 fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. In addition, Putnam Management voluntarily waived certain fees and/or reimbursed certain fund expenses in order to enhance your fund’s annualized net yield during its fiscal year ending in 2014. This fee waiver was voluntary and may be modified or discontinued at any time without notice. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Money Market Funds) for the one-year, three-year and five-year periods ended 14Putnam VT Money Market Fund December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 2nd Over the one-year, three-year and five-year periods ended December31, 2014, there were 90, 89 and 86 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Putnam VT Money Market Fund 15 This page intentionally left blank. 16 Putnam VT Money Market Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Money Market Fund 17 This report has been prepared for the shareholders H517 of Putnam VT Money Market Fund. VTSA039 295645 8/15 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2015
